826 F.2d 1063
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Bruce Russell HANEY, Plaintiff-Appellant,v.Wayne THOMAS and Hopkins County Detention Center,Defendants-Appellees.
No. 87-5626.
United States Court of Appeals, Sixth Circuit.
Aug. 21, 1987.

1
Before KEITH and NORRIS, Circuit Judges, and GIBBONS, District Judge.*

ORDER

2
This matter is before the court upon consideration of the appellant's response to this court's June 15, 1987, order directing him to show cause why his appeal should not be dismissed for lack of jurisdiction.  Appellant's response states that he is not knowledgeable in the law and that he has an emotional illness which at times prevents him from functioning.  The appellees have brought to the attention of the court a typographical error in this court's show cause order wherein it was stated that the notice of appeal was filed on May 27, 1987, rather than May 29, 1987.


3
It appears from the record that the final order was entered April 27, 1987.  The notice of appeal filed on May 29, 1987, was two days late.  Rules 4(a) and 26(a), Federal Rules of Appellate Procedure.


4
The failure of an appellant to timely file a notice of appeal deprives an appellate court of jurisdiction.  Compliance with Rule 4(a), Federal Rules of Appellate Procedure, is a mandatory and jurisdictional prerequisite which this court can neither waive nor extend.   Peake v. First Nat'l Bank & Trust Co., 717 F.2d 1016 (6th Cir.1983).  Rule 26(b), Federal Rules of Appellate Procedure, specifically provides that this court cannot enlarge the time for filing a notice of appeal.


5
Accordingly, it is ORDERED that the appeal be and hereby is dismissed for lack of jurisdiction.  Rule 9(b)(1), Rules of the Sixth Circuit.  This court's June 15, 1987, show cause order is corrected to reflect May 29, 1987, as the file date of the notice of appeal.



*
 The Honorable Julia S. Gibbons, U.S. District Judge for the Western District of Tennessee, sitting by designation